 


109 HR 3573 IH: Zero Tolerance School Terror Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3573 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide an enhanced penalty for threatening to kill, injure, or intimidate an individual, or to cause property damage, by means of fire or an explosive on school property. 
 
 
1.Short titleThis Act may be cited as the Zero Tolerance School Terror Act. 
2.Enhanced penalty for threatening to kill, injure, or intimidate an individual, or to cause property damage, by means of fire or an explosive on school propertySection 844(e) of title 18, United States Code, is amended by adding at the end the following: If the threat or conveying of false information referred to in the preceding sentence concerns conduct on the grounds of a school which provides elementary or secondary education (as determined under State law), the maximum term of imprisonment under this subsection shall be 20 years.. 
 
